Citation Nr: 1404157	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a gynecological disability of the cervix, to include cervical dysplasia, status post loop electrosurgical excision procedure (LEEP) (hereinafter referred to simply as "gynecological disability").

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 2004, and from October 2005 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a low back disability that is etiologically related to service.  

2.  The Veteran does not have a currently diagnosed gynecological disability.  

3.  Giving the Veteran the benefit of the doubt, the evidence of record shows that she has a current diagnosis of allergic rhinitis, which began during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met, nor may service incurrence be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).   

2.  The criteria for service connection for a gynecological disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).   

3.  Allergic rhinitis was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed a letter in October 2009 advising her of what the evidence must show and of the respective duties of VA and the Veteran in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The October 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of her claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs), and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA examinations were provided in November 2009 and February 2012 in order to ascertain the nature and severity of the Veteran's disabilities on appeal.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA examinations are sufficient.  In each instance, a thorough review of the file was conducted, and the examinations provided findings relevant to the issues at hand.  The Veteran's statements were also considered and discussed.  In addition, the VA examiner described the effects of any disorder on the Veteran's ordinary activities of daily life.  Therefore, the Board finds that the examinations are adequate.  Id. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed low back disability may be subject to service connection based on continuity of symptomatology assuming that it involves arthritis.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Low Back Disability

Service treatment records reflect two in-service complaints of low back pain.  In August 2000, the Veteran complained of back pain.  The medical treatment reports of record indicate that no follow-up therapy was needed because the Veteran did not have signs of a cumulative trauma disorder.  In July 2002, the Veteran complained of back pain and was afforded an x-ray, which was normal.  At the Veteran's October 2007 final assessment, the Veteran had a normal physical examination and was noted to have no medical conditions.  

A review of post-service medical records does not show any complaints of back pain.

In February 2012, the Veteran was afforded a VA spine examination.  The Veteran had a normal physical examination.  The examiner noted that there was no arthritis of the thoracolumbar spine.  However, x-rays showed the Veteran to have mild degenerative facet disease.  The examiner opined that the Veteran's current disability is less likely than not related to service.  The examiner noted that the condition was not caused by the back pain episodes in service, as evidenced by the normal lumbar x-ray in 2002, and because "most of the time, lumbar degenerative facet disease is painless."  

The Board finds that there is no competent and credible evidence of record that would provide a nexus opinion between the Veteran's complaints of back pain in service, and her current low back disability.  While the Veteran might sincerely believe that her back disability is related to the incidents of back pain that occurred in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current back disability is related to her active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the Veteran has articulated that she has had chronic pain in her lower back.  The Board emphasizes that pain itself, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 2012 VA examiner noted that the Veteran's currently diagnosed disability does not typically cause pain, and the Veteran does not have arthritis.  Without anything more, there is no competent and credible evidence of record that could serve as nexus evidence.  In this regard, the Board notes that the Veteran has not sought treatment for back pain since 2002.  If she had been experiencing constant back pain, it would have seemed logical to seek treatment or report it at some point.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In sum, there is no evidence of a link between the Veteran's complaints of back pain in service, and her currently diagnosed degenerative facet disease.  Accordingly, service connection for a low back disability is not warranted.

Gynecological Disability

Service treatment records reflect that the Veteran had cervical dysplasia while she was in active service.  In 2001 and 2002, the Veteran had abnormal Pap smears that showed cervical dysplasia, also known as abnormal cell growth.  The Veteran was advised to undergo a colposcopy.  In April 2002, the Veteran was afforded a colposcopy, which showed high grade squamous intraepithelial lesion (HGSIL) and low grade squamous intraepithelial lesion (LGSIL).  In May 2002, to treat the abnormal cells, the Veteran underwent LEEP.  As a follow-up, the Veteran was afforded a colposcopy in January 2003, which showed LGSIL, and a colposcopy in August 2003, which did not show any abnormalities.  The Veteran was afforded additional follow-up colposcopies in May 2004, January 2005, and August 2005, all of which were negative for abnormalities.  In February 2007, the Veteran had another normal Pap smear and was released from the dysplasia clinic program.  

Post-service treatment records show that the Veteran had a normal Pap smear in July 2009.  

The Veteran was afforded a VA examination in November 2009.  The examiner provided a general physical examination, but not a gynecological examination as she had access to the Veteran's July 2009 treatment records, which showed normal cervical cytology.  The examiner noted that the Veteran's in-service abnormal cytology did not indicate malignancy, and she has had several normal examinations since the abnormalities were noted.  The examiner noted that there was no current diagnosis of a gynecological disability. 

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  Cervical dysplasia is a cellular abnormality, or a laboratory finding.  A laboratory finding is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  See Fed. Reg. 20,440 (May 7, 1996).  Thus, the aforementioned cervical dysplasia, categorized at various times by both HGSIL and LGSIL, does not signify a disability.  The Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In light of these circumstances, the Board finds that service connection for a gynecological disability may not be awarded.

Allergic Rhinitis

Service treatment records reflect that the Veteran was treated throughout active service for allergies and allergic rhinitis.  While in service, she has at least nine separate instances where she complained of allergies, was diagnosed with allergic rhinitis, and was treated with various allergy medications.  

Post-service medical treatment records show that the Veteran was treated in May 2009 for allergic rhinitis.  The Veteran reported to the family medicine clinic for a refill on her allergy prescriptions.  Her diagnosis of allergic rhinitis was continued, and she was given refills of her prescriptions as well as a sinus rinse kit. 

The Board finds that service-connection should be granted for allergic rhinitis.  The Veteran has consistently reported chronic allergies that are exacerbated in the spring and summer months.  The Board notes that the Veteran is competent to report the onset of symptoms such as allergies and that such symptoms have continued since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board notes that the lay statements of record are credible.  She has consistently reported her symptoms in treatment records and her VA examination following her separation from active service.      

The November 2009 VA examination report, which also addressed the Veteran's allergic rhinitis and sinusitis, noted that the Veteran did not have objective findings of allergic rhinitis or sinusitis.  However, the Board does not find this report to be persuasive.  The examiner noted that the Veteran was taking allergy medication on a daily basis, and that the Veteran reported seasonal allergies that were more pronounced in the spring and summer.  However, the examiner's opinion did not address the Veteran's long history of treatment for allergic rhinitis, her current use of allergy medication, or her reports that her allergies were more pronounced in the spring and summer.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the Veteran currently has a diagnosis of allergic rhinitis, which first manifested during active service.  Accordingly, service connection for allergic rhinitis is warranted.  

         
ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a gynecological disability is denied.

Entitlement to service connection for allergic rhinitis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


